Supplement dated December 16, 2011 to the Statement of Additional Information for Principal Funds, Inc. dated March 1, 2011 (as supplemented on March 14, 2011, June 16, 2011, July 20, 2011, September 16, 2011, September 21, 2011, and October 31, 2011) This supplement updates information currently in the Statement of Additional Information. Retain this supplement with the Statement of Additional Information. On or about March 23, 2012, all outstanding shares of the Classes R-1, R-2, R-3, R-4, and R-5 of the Money Market Fund will be liquidated and the proceeds of such liquidation will be sent to the shareholders of record on the liquidation date. At that time, Classes R-1, R-2, R-3, R-4, and R-5 of the Money Market Fund will no longer be available for purchase. Leadership Structure and Board of Directors On pages 32, 35, and 38, delete references to William G. Papesh. INVESTMENT ADVISORY AND OTHER SERVICES Investment Advisors On page 84 delete the reference to LargeCap Value Fund III from the AllianceBernstein L.P. section. On page 84 add “a portion of the assets of the LargeCap Value Fund III” to the list of funds in the Barrow, Hanley, Mewhinney & Strauss, LLC section. On or about January 1, 2012, on page 84, delete Brown Investment Advisory Incorporated and substitute Brown Advisory LLC. Sub-Advisory Agreements for the Funds All other Funds On page 99, for the sub-advisory fee schedule for the LargeCap Value Fund III and AllianceBernstein, delete AllianceBernstein and substitute BHMS. PORTFOLIO MANAGER DISCLOSURE AllianceBernstein, L.P. On pages 150-152, delete the references to LargeCap Value Fund III and the following portfolio managers: Christopher W. Marx, Joseph Gerard Paul, John D. Phillips, Jr. and Greg Powell. On pages 154 - 155, make the following changes in the section for Barrow, Hanley, Mewhinney & Strauss, LLC (“BHMS”): This information is as of September 30, 2011. Add: Other Accounts Managed Total Assets of the Accounts Number of that Total Accounts base the Total Assets that base Advisory Number in the the Advisory Fee on of Accounts Fee on Performance Accounts ($ mils) Performance ($ mils) James P. Barrow 1 N/A N/A N/A N/A PFI Large Cap Value Fund III N/A N/A N/A N/A Registered investment companies 22 25,344.0 3 21,906.0 Other pooled investment vehicles 5 591.7 0 0 Other accounts 74 4,441.2 0 0 Robert J. Chambers, CFA 1 N/A N/A N/A N/A PFI Large Cap Value Fund III N/A N/A N/A N/A Registered investment companies 8 1,177.9 0 0 Other pooled investment vehicles 4 711.7 0 0 Other accounts 80 4,153.5 0 0 Timothy J. Culler, CFA 1 N/A N/A N/A N/A PFI Large Cap Value Fund III N/A N/A N/A N/A Registered investment companies 8 960.4 0 0 Other pooled investment vehicles 3 359.8 0 0 Other accounts 81 4695.0 2 414.5 Mark Giambrone, CPA 1 N/A N/A N/A N/A PFI Large Cap Value Fund III N/A N/A N/A N/A Registered investment companies 19 4,798.8 1 2,553.9 Other pooled investment vehicles 5 591.7 0 0 Other accounts 86 4,087.7 0 0 Ray Nixon Jr. 1 N/A N/A N/A N/A PFI Large Cap Value Fund III N/A N/A N/A N/A Registered investment companies 9 2,009.7 0 0 Other pooled investment vehicles 3 359.8 0 0 Other accounts 77 4,040.7 0 0 1 Messrs. Barrow, Chambers, Culler, Giambrone and Nixon are part of a team managing 59 other accounts in the large cap value strategy. 2 Compensation Delete the current disclosure under this heading and substitute: In addition to base salary, all portfolio managers and analysts at BHMS share in a bonus pool that is distributed semi-annually. Portfolio managers and analysts are rated on their value added to the team- oriented investment process. Overall compensation applies with respect to all accounts managed and compensation does not differ with respect to distinct accounts managed by a portfolio manager. Compensation is not tied to a published or private benchmark. It is important to understand that contributions to the overall investment process may include not recommending securities in an analyst’s sector if there are no compelling opportunities in the industries covered by that analyst. The compensation of portfolio managers is not directly tied to fund performance or growth in assets for any fund or other account managed by a portfolio manager and portfolio managers are not compensated for bringing in new business. Of course, growth in assets from the appreciation of existing assets and/or growth in new assets will increase revenues and profit. The consistent, long-term growth in assets at any investment firm is to a great extent, dependent upon the success of the portfolio management team. The compensation of the portfolio management team at BHMS will increase over time, if and when assets continue to grow through competitive performance. Lastly, many of our key investment personnel have a long-term incentive compensation plan in the form of an equity interest in Barrow, Hanley, Mewhinney & Strauss, LLC. Add: Ownership of Securities Dollar Range of PFI Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each account on its own line) Portfolio Manager James P. Barrow PFI Large Cap Value Fund III None Robert J. Chambers PFI Large Cap Value Fund III None Timothy J. Culler PFI Large Cap Value Fund III None Mark Giambrone PFI Large Cap Value Fund III None Ray Nixon Jr. PFI Large Cap Value Fund III None 3 Brown Investment Advisory Incorporated On or about January 1, 2012, on page 157, delete Brown Investment Advisory Incorporated and substitute Brown Advisory LLC. On page 169, in the section for Guggenheim Investment Management, LLC, delete the information about Richard Lindquist. Add: Mr. Abrams managed the following accounts (including the Global Diversified Income Fund): Number of Accounts that Base the Total Assets of the Total Advisory Fee Accounts that Base the Number of Total Assets in the on Advisory Fee on Accounts Accounts* Performance* Performance* Registered investment companies 7 $1,922 0 - Other pooled investment vehicles 9 $2,132 5 $2,043 Other accounts 14 $956 4 $161 Mr. Gundersen managed the following accounts (including the Global Diversified Income Fund): Number of Accounts that Base the Total Assets of the Total Advisory Fee Accounts that Base the Number of Total Assets in the on Advisory Fee on Accounts Accounts* Performance* Performance* Registered investment companies 8 $2,083 0 - Other pooled investment vehicles 5 $143 1 $46 Other accounts 15 $936 4 $161 *These figures are in millions of dollars and as of September 30, 2011. Ownership of Securities Dollar Range of PFI Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each account on its own line) Portfolio Manager Jeffrey B. Abrams Global Diversified Income Fund None Kevin H. Gunderson Global Diversified Income Fund None 4
